LEVINE, J
In the case of Mutual Life Ins. Co. vs Schmidtt, 6th O. Dec. (reprint) 901, the court held:
“The evidence taken at a coroner’s-inquest and the verdict of the jury therein are not admissable in evidence to establish the cause of the death of the deceased party.”
In the opinion which appears on page 902, the court said:
“The inquest of a coroner may be used to prove the fact of death of a party or of his insanity, in another proceeding, but the means of death or the cause cannot be established by the testimony of the witnesses as embodied in the inquest. They must be called and give testimony as other witnesses where the right to cross examination may be,exercised by the party to be affected thereby.”
This decision was affirmed by the Supreme Court of Ohio in 40 O. S. 112.
We hold that the trial court committed error in admitting the coroner’s report as it did, to show the cause of death.
The judgment of the Municipal Court will therefore be reversed and the cause remanded for further proceeding according to law.
Vickery and Sullivan JJ, concur.